


FIRST AMENDED AND RESTATED SUB-MANAGEMENT AGREEMENT
 
This AMENDED AND RESTATED SUB-MANAGEMENT AGREEMENT (this “Agreement”), is
entered into as of February 23, 2015, by and among (i) ARMOUR CAPITAL MANAGEMENT
LP, a Delaware limited partnership (the “Manager”), (ii) STATON BELL BLANK CHECK
LLC, a Delaware limited liability company (the “Sub-Manager”), and (iii) JAVELIN
Mortgage Investment Corp., a Maryland corporation, but solely with respect to
Sections 1, 6(a), 11(a), 14(a), 14(b), 15, and 18 through 32 (the “REIT”).
 
RECITALS
 
WHEREAS, on October 5, 2012, ARMOUR Residential Management LLC, a Delaware
limited liability company, and the REIT entered into that certain Sub-Management
Agreement, (the “Sub-Management Agreement”), pursuant to which the Sub-Manager
serves as a sub-advisor to the Manager to support the performance of the
Manager’s services under that certain Management Agreement dated October 5, 2012
(as amended from time to time, the "Management Agreement"), on the terms and
conditions set forth herein;


WHEREAS, on December 19, 2014, ARMOUR Residential Management LLC was converted
into a Delaware limited partnership and changed its name to ARMOUR Capital
Management LP under Delaware law, which resulted in ARMOUR Capital Management LP
becoming the successor to ARMOUR Residential Management LLC under Delaware law;
WHEREAS, the parties desire to amend and restate the Sub-Management Agreement,
upon the terms and conditions provided herein, for the purpose of reflecting
ARMOUR Capital Management LP's succession under Delaware law to ARMOUR
Residential Management LLC as the Manager hereunder; and


WHEREAS, effective January 1, 2015, the Sub-Manager became 99%-owned by the
Manager, thereby rendering certain terms and conditions in the Sub-Management
Agreement inapplicable, and the parties therefore desire to amend and restate
the Sub-Management Agreement accordingly.
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreement contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
 
1.            Definitions. Capitalized terms used but not otherwise defined in
this Agreement shall have the respective meanings ascribed to them in the
Management Agreement. In addition, the following terms shall have the respective
meanings assigned to them below, unless otherwise indicated:
 
“Affiliate” has the meaning set forth in the Management Agreement; provided,
however, that except with respect to Section 14, the term “Affiliate” shall not
include ARMOUR or any of its subsidiaries.
 
“Agreement” means this First Amended and Restated Sub-Management Agreement, as
the same may be amended from time to time.
 
“ARMOUR” means ARMOUR Residential REIT, Inc., a Maryland corporation.
 
“Base Management Fee” has the meaning set forth in the Management Agreement.


“Board of Directors” has the meaning set forth in the Management Agreement.
 
“Business Day” has the meaning set forth in the Management Agreement.
 
“Cause” means a final determination by a court of competent jurisdiction (a)
that the Sub-Manager has materially breached this Agreement, such material
breach has had a material adverse effect on the Manager or the REIT, and such
material breach has continued for a period of 30 days after receipt by the
Sub-Manager of written notice thereof specifying such breach and requesting that
the same be remedied in such 30-day period, (b) that an action taken or omitted
to be taken by the Sub-Manager in connection with this Agreement constitutes
willful misconduct or gross negligence that results in material harm to the
Manager and/or the REIT and such willful misconduct or gross negligence has not
been cured within a period of 30 days after receipt by the Sub-Manager of
written notice thereof specifying such willful misconduct or gross negligence
and requesting that the same be remedied in such 30-day period, or (c) that an
action taken or omitted to be taken by the Sub-Manager in connection with this
Agreement constitutes fraud that results in material harm to the Manager and/or
the REIT.




--------------------------------------------------------------------------------




 
     “Code Section 409A” has the meaning set forth in Section 32 of this
Agreement.
 
“Effective Date” means the date of this Agreement.
 
“Initial Term” has the meaning set forth in the Management Agreement.
 
“Guidelines” means the REIT’s investment guidelines and other parameters for
Investments, financing activities and operations, any modifications to which
shall be approved by a majority of the Independent Directors, as the same may be
modified from time to time with such approval.
 
 “Gross Equity Raised” has the meaning set forth in the Management Agreement.
 
“Independent Directors” has the meaning set forth in the Management Agreement.
 
“Interest Rate” means the current (as of the Termination Date) London Interbank
Offered Rate as quoted by Citibank, N.A. (or any successor entity thereto) for
interest periods of one year, plus 200 basis points per annum, compounding
quarterly.
 
“Investment Company Act” has the meaning set forth in the Management Agreement.
 
“Investments” has the meaning set forth in Section 3(a)(iii) of this Agreement.
 
“Management Agreement” has the meaning set forth in the Recitals to this
Agreement.
 
“Manager” has the meaning set forth in the Preamble to this Agreement.
 
"Parties" has the meaning set forth in Section 32(a) of this Agreement.
 
“Person” has the meaning set forth in the Management Agreement.
 
“Real Estate Investment Trust” has the meaning set forth in the Management
Agreement.
 
“REIT” has the meaning set forth in the Preamble to this Agreement.
 
“Services” has the meaning set forth in Section 3(a) of this Agreement.
 
“Sub-Manager” has the meaning set forth in the Preamble to this Agreement.
 
“Sub-Manager Base Management Fee” means a fee calculated on a monthly basis and
paid (by wire transfer of immediately available funds) quarterly in
arrears.  The amount of such monthly fee shall be equal to (a) $115,000 (the
“Monthly Retainer Amount”), plus (b) (i) ¼ times (ii) (A) the Base Management
Fee for such one-month period minus (B) the monthly expenses of the Manager, as
agreed by the Manager and the Sub-Manager from time to time (the “Monthly
Expense Amount”); provided that the Monthly Expense Amount shall initially be
$83,333.33, which shall be subject to increase from time to time to reflect
actual increases in such costs subject to the mutual agreement of the Manager
and Sub-Manager, not to be unreasonably withheld. To the extent that the
underwriters’ over-allotment option is exercised in full in connection with the
REIT’s initial public offering, the Monthly Retainer Amount will be increased to
$130,000. In the event the Base Management Fee shall be less than the aggregate
amounts calculated in accordance with the preceding sentence, payment (or
allocation to the Manager with respect to the Monthly Expense Amount) shall be
made in the following order: first to the Sub-Manager, the Monthly Retainer
Amount; second, to the Manager, the Monthly Expense Amount; and third, to the
Sub-Manager, an amount equal to (i) ¼ times (ii) such amount of Base Management
Fee as remains following payment/allocation of the amounts required to be paid/
allocated pursuant to this sentence; provided, that any amount due to either the
Sub-Manager or the Manager under the preceding sentence and not paid/ allocated
as provided in this sentence shall be accrued for its account and paid/allocated
as promptly as possible. For the avoidance of doubt, any residual amount of the
Base Management Fee not required to be paid to the Sub-Manager or allocated to
the Manager hereunder shall be for the benefit of the Manager and may be
disposed of by the Manager or distributed to its partners if, as and when the
Manager may determine in its sole discretion.
 
“Sub-Manager Termination Fee” means a termination fee equal to 25% of the
Termination Fee due payable to the Manager or its assignee under the Management
Agreement.
 




--------------------------------------------------------------------------------




“Termination Date” has the meaning set forth in Section 11(a) of this Agreement.
 
2.             Appointment.  The Manager hereby appoints the Sub-Manager to
serve as sub-advisor on the terms and conditions set forth in this Agreement,
and the Sub-Manager hereby accepts such appointment.
 
3.             Duties of the Sub-Manager.
 
(a)           The Sub-Manager shall provide the following services (the
“Services”) to support the Manager’s performance of services to the REIT under
the Management Agreement, in each case upon reasonable request by the Manager:
 
(i)       serving as a consultant to the Manager with respect to the periodic
review of the Guidelines;
 
(ii)      identifying for the Manager potential new lines of business and
investment opportunities for the REIT;
 
(iii)     identifying for and advising the Manager with respect to selection of
independent contractors that provide investment banking, securities brokerage,
mortgage brokerage and other financial services, due diligence services,
underwriting review services, legal and accounting services, and all other
services as may be required relating to the investments of the REIT and its
subsidiaries (the “Investments”);
 
 
 
(iv)     advising the Manager with respect to the REIT’s stockholder and public
relations matters;
 
(v)      advising and assisting the Manager with respect to the REIT’s capital
structure and capital raising; and
 
(vi)     advising the Manager on negotiating agreements relating to programs
established by the U.S. government.
 
Notwithstanding anything in this Agreement to the contrary, the Manager shall
remain primarily and directly responsible for the provision of all services
provided to the REIT under the Management Agreement. Without limiting the
foregoing, the Manager shall be solely responsible for (i) identifying and
consummating all Investments to be made by the REIT and its subsidiaries, (ii)
any and all portfolio monitoring or reporting services to be provided to the
REIT and (iii) any matters relating to the REIT’s Real Estate Investment Trust
qualification for U.S. federal income tax purposes or the status of the REIT and
its Affiliates under the Investment Company Act.
 
(b)           The Sub-Manager shall, and shall cause its officers and employees
to, devote such portion of its and their time to the provision of the Services
to the Manager as necessary for the proper performance of all of the Services
hereunder.
 
4.             Authority of the Sub-Manager.  The Sub-Manager is not authorized
to advise or bind the REIT or to enter into any agreements relative to the REIT,
and, with respect to the Manager, is to act only as an advisor to the Manager,
upon reasonable request. The Sub-Manager shall have no obligation or authority
under the Management Agreement.
 
5.            Confidentiality.  The Sub-Manager and the Manager shall each keep
confidential any nonpublic information obtained in connection with the Services
rendered under this Agreement and shall not disclose any such information (or
use the same except in furtherance of its duties under this Agreement), except:
(i) to the other party hereto and its respective employees, officers, directors,
consultants or advisors; (ii) with the prior written consent of the other party
hereto; or (iii) as required by law or legal process. The foregoing shall not
apply to information which has previously become available through the actions
of a Person not resulting a violation this Section 5 or to any information
within the public domain or, for the avoidance of doubt, with respect to
Sub-Manager’s or its Affiliates’ business enterprises unrelated to the Services
or the REIT or ARMOUR. The provisions of this Section 5 shall survive the
expiration or earlier termination of this Agreement for a period of one year.
 
6.             Fees.
 
(a)           As compensation for all Services performed by the Sub-Manager
under this Agreement, the Sub-Manager shall be paid (i) the Sub-Manager Base
Management Fee by the Manager and (ii) in recognition of the level of the




--------------------------------------------------------------------------------




upfront effort and commitment of resources required by the Sub-Manager in
connection with this Agreement, the Sub-Manager Termination Fee by the Manager
pursuant to the terms set forth herein. Payment of the Sub-Manager Base
Management Fee by the Manager to the Sub-Manager for any quarter shall be
contingent upon the receipt by the Manager of the Base Management Fee under the
Management Agreement for each of the three months in the quarter.  The
Sub-Manager Base Management Fee shall be payable by the Manager to the
Sub-Manager within five (5) Business Days of receipt by the Manager of the final
Base Management Fee for such quarter; provided, however, that all the
Sub-Manager Base Management Fees with respect to the services provided during a
given calendar year shall be paid no later than sixty (60) days following the
end of such calendar year. Payment of the Sub-Manager Termination Fee by the
Manager to the Sub-Manager shall be contingent upon the receipt by the Manager
of the Termination Fee under the Management Agreement. Subject to the provisions
of Section 11, the Sub-Manager Termination Fee shall be payable by the Manager
to the Sub-Manager within five (5) Business Days of receipt by the Manager of
the Termination Fee; provided, however, that the Sub-Manager Termination Fee
shall be paid no later than sixty (60) days following the end of the calendar
year in which the Management Agreement is terminated entitling the Manager to
the Termination Fee (which event will, in turn, terminate this Agreement).
 
 
(b)           The Manager agrees that, without the approval of the Sub-Manager
(which approval will not be unreasonably withheld, delayed or conditioned), it
shall not agree to any modification of the Management Agreement that would both
(i) amend or waive (A) the terms of payments due to the Manager under the
Management Agreement or (B) the indemnification or expense reimbursement
provisions of the Management Agreement and (ii) have either (A) a
disproportionately adverse effect on the Sub-Manager or (B) a disproportionately
positive effect on the Manager.
 
(c)           The Manager agrees to use reasonable best efforts to collect the
Base Management Fee and the Termination Fee on a prompt and timely basis.
 
7.           Expenses.  Subject to receipt from the Sub-Manager of statements
therefor, the Manager shall promptly submit to the REIT for reimbursement any
expenses incurred by the Sub-Manager on behalf and at the request of the Manager
that are eligible for reimbursement by the REIT pursuant to the terms of the
Management Agreement.  The Sub-Manager shall prepare a statement documenting
such eligible expenses of the Sub-Manager during each month, and shall deliver
such statement to the Manager within five (5) Business Days after the end of
each month.  The Manager shall reimburse the Sub-Manager for such eligible
expenses within five (5) Business Days of receipt by the Manager of
reimbursement from the REIT for such eligible expenses (provided, that a failure
to deliver such statement within such period shall not limit the rights of the
Sub-Manager hereunder except to the extent it prevents the Manager from being
reimbursed by the REIT).  Reimbursement by the Manager to the Sub-Manager for
any expenses shall be contingent upon the receipt by the Manager of
reimbursement from the REIT under the Management Agreement for such expenses,
and the Manager will pursue such reimbursement with substantially the same level
of effort that it pursues requests for reimbursement of its own
expenses.  Notwithstanding anything herein to the contrary or otherwise: (a) the
amount of expenses of the Sub-Manager eligible for reimbursement during any
calendar year will not affect the amount of expenses of the Sub-Manager eligible
for reimbursements in any other calendar year, (b) reimbursements to the
Sub-Manager for expenses for which the Sub-Manager is entitled to be reimbursed
shall be made on or before the last day of the calendar year following the
calendar year in which the applicable expense is incurred by the Sub-Manager,
(c) the right to payment or reimbursement hereunder may not be liquidated or
exchanged for any other benefit and (d) the reimbursements shall be made
pursuant to objectively determinable and nondiscretionary policies and
procedures regarding such reimbursement of expenses.
 
8.             Restrictions on Transfer. The Sub-Manager shall not directly
transfer all or any portion of its right to receive the Sub-Manager Base
Management Fee, the Sub-Manager Termination Fee or any of the amounts payable to
the Sub-Manager under this Agreement (but excluding proceeds thereof) to any
other Person, without the prior written consent of the Manager (which consent
shall not be unreasonably withheld, delayed or conditioned).
 
9.            [Reserved].
 
10.           Relationship of Sub-Manager, Manager and REIT.  The Manager and
the Sub-Manager are not partners, members or joint venturers with each other nor
with the REIT, and nothing in this Agreement shall be construed to make them
such partners, members or joint venturers or impose any liability as such on any
of them.  The relationship of the parties is intended to be contractual and not
fiduciary in nature.
 
11.           Term and Termination.
 
(a)           Subject to Section 12(b), this Agreement shall terminate on the
earliest to occur of (i) the expiration of the Initial Term of the Management
Agreement, (ii) the termination of the Management Agreement by the REIT, or
(iii) the




--------------------------------------------------------------------------------




effective date of the removal of the Sub-Manager for Cause (such earliest date,
the “Termination Date”); provided that all rights and obligations with respect
to any earned but unpaid Sub-Manager Base Management Fee and any other amounts
payable under this Agreement with respect to periods prior to, on or in
connection with the Termination Date shall survive the termination of this
Agreement; provided, further, that, subject to the foregoing proviso, in the
event of termination pursuant to clause (i) or (iii) above, there shall be no
Sub-Manager Termination Fee paid to the Sub-Manager.  In the event of a
termination pursuant to clause (ii) above, if, during the Initial Term, the REIT
or any of its Affiliates, on the one hand, and the Manager, on the other hand,
enter into a new management agreement effective within six months of such
termination, this Agreement will be deemed to apply with respect to such new
management agreement; provided, however, that the Sub-Manager shall not be
entitled to receive any fees during any period in which the Manager does not
receive fees from the REIT or any of its Affiliates. In the event the
Sub-Manager believes in good faith that this Agreement should be amended to
reflect differences between the new management agreement and the Management
Agreement, the Sub-Manager shall enter into good faith negotiations with regard
to any such appropriate amendments.   Notwithstanding any delay in executing any
such amendment, the Sub-Manager shall be entitled to the accrual for payment of
fees (on the terms as so amended) commencing upon the receipt of management fees
by the Manager with regard to such new agreement.
 
(b)           Upon the termination of this Agreement (or, in the case of a
termination pursuant to Section 11(a)(iii), the determination of termination in
accordance with Section 14(b)), except to the extent inconsistent with
applicable law, the Sub-Manager shall as promptly as reasonably practicable (A)
deliver to the Manager one copy of all expense statements generated pursuant to
Section 7 hereof covering the period following the date of the last provision of
such expense statements to the Manager through the Termination Date; and (B)
deliver to the Manager all property and documents of the REIT provided to or
obtained by the Sub-Manager pursuant to or in connection with this Agreement,
including all copies and extracts thereof in whatever form, then in the
Sub-Manager’s possession or under its control (provided that the Sub-Manager’s
outside counsel may retain one copy to be kept confidential and used solely for
archival purposes).
 
(c)           Subject to other provisions of this Agreement, if the Sub-Manager
is removed for Cause, the effective date of a removal for Cause shall be the
date upon which the Manager shall have delivered to Sub-Manager both (i) written
notice that the Sub-Manager is being removed for Cause in accordance with this
Sub-Management Agreement, and (ii) a copy of the applicable final,
non-appealable order evidencing the required final determination of the court of
competent jurisdiction.
 
12.           Assignment.  This Agreement shall not be assigned by any party
hereto without the prior written consent of the other parties, except that the
Manager may assign, in their entirety, its rights and obligations under this
Agreement to any third party upon the assignment of its rights and obligations
under the Management Agreement to such third party, provided that both the
assignee agrees in writing to assume all obligations hereunder and the Manager
shall continue to remain liable for its obligations to the Sub-Manager
hereunder.
 
13.           Indemnification.  The Manager will use commercially reasonable
efforts to cause the Sub-Manager to be indemnified by the REIT in accordance
with the Management Agreement.
 
14.           Remedies; Limitation of Liability.
 
(a)           Notwithstanding any other provision of this Agreement, in no event
shall the REIT or any of its Affiliates (including the Manager), on the one
hand, or the Sub-Manager, on the other hand, be responsible or liable for
special, indirect, punitive or consequential loss or damage of any kind
whatsoever (including, but not limited to, loss of profit) irrespective of
whether the REIT or its Affiliates, on the one hand, or the Sub-Manager, on the
other hand, has been advised of the likelihood of such loss or damage and
regardless of the form of action; provided, however, that in connection with any
dispute between the Manager, on the one hand, and the Sub-Manager, on the other
hand, regarding the Sub-Manager’s right to receive payments under this
Agreement, (x) if the Sub-Manager is finally determined to have been entitled to
receive any amounts (not paid when due) under this Agreement, the Sub-Manager
will be entitled to (1) reimbursement of reasonable costs and expenses
(including attorneys’ fees) incurred in connection with such dispute and
collection of such amounts and (2) interest accruing at the Interest Rate on
such unpaid amounts from the date payment was originally due until actually
paid, and (y) if the Sub-Manager is finally determined not to have been entitled
to receive any amounts (not paid when due) under this Agreement, the Manager
will be entitled to reimbursement of reasonable costs and expenses (including
attorneys’ fees) incurred in connection with such dispute.  Further,
notwithstanding any other provision of this Agreement, the Manager (or any of
its respective Affiliates) shall not be liable to the Sub-Manager for payment of
a Sub-Manager Base Management Fee, Sub-Manager Termination Fee or any similar
compensation except to the extent that the Manager or such Affiliate (as the
case may be) or its permitted assignee has actually received a corresponding fee
from the REIT.  This Agreement may only be enforced against, and any claim or
cause of action based upon, arising out of, or related to this Agreement or the
transactions contemplated hereby may only be brought against, the entities that
are expressly named as parties hereto and then only with




--------------------------------------------------------------------------------




respect to the specific obligations set forth herein with respect to such
party.  Except to the extent a named party to this Agreement (and then only to
the extent of the specific obligations undertaken by such named party in this
Agreement and not otherwise), no past, present or future director, officer,
employee, incorporator, member, partner, stockholder, Affiliate, agent,
attorney, advisor or representative or Affiliate of any of the foregoing shall
have any liability (whether in contract, tort, equity or otherwise) for any one
or more of the representations, warranties, covenants, agreements or other
obligations or liabilities of any one or more of the parties under this
Agreement (whether for indemnification or otherwise) of or for any claim based
on, arising out of, or related to this Agreement or the transactions
contemplated hereby.
 
(b)           Notwithstanding anything to the contrary in this Agreement, the
Manager will not be entitled to terminate this Agreement (except as expressly
set forth in the termination provisions of this Agreement), withhold or offset
amounts owed hereunder or otherwise seek recourse against the Sub-Manager for
any breach of this Agreement, except that the Manager may seek payment of
monetary damages to the extent a court of competent jurisdiction finally
determines such damages shall be awarded to the Manager against the Sub-Manager
as a result of Cause.
 
15.            Representations and Warranties of the REIT, and the Manager.  The
REIT and the Manager each, severally and not jointly, hereby represents and
warrants to the Sub-Manager, as follows:
 
(a)           It (a) in the case of the REIT, is a corporation and is duly
organized, validly existing and in good standing under the laws of the State of
Maryland, and is qualified to do business in every jurisdiction in which the
failure to so qualify might reasonably be expected to have a material adverse
effect on the financial condition, operating results, assets, operations or
business prospects of it and its subsidiaries taken as a whole, and (b) in the
case of the Manager, is a limited partnership and is duly organized, validly
existing and in good standing under the laws of the State of Delaware, and is
qualified to do business in every jurisdiction in which the failure to so
qualify might reasonably be expected to have a material adverse effect on the
financial condition, operating results, assets, operations or business prospects
of the Manager and its subsidiaries taken as a whole.  It has all requisite
corporate or other power and authority and all material licenses, permits and
authorizations necessary to own and operate its properties, to carry on its
businesses as now conducted and to carry out the transactions contemplated by
this Agreement.
 
 
(b)           The execution, delivery and performance of this Agreement has been
duly authorized by it.  This Agreement has been duly executed and delivered by
it and, assuming due execution and delivery by the Sub-Manager, constitutes a
valid and binding obligation of it, enforceable in accordance with its
terms.  The execution and delivery by it of this Agreement, and the fulfillment
of and compliance with the terms hereof by it, do not and will not (i) conflict
with or result in a breach of the terms, conditions or provisions of, (ii)
constitute a default under, (iii) result in the creation of any lien, security
interest, charge or encumbrance upon its capital stock or membership interests,
as applicable, or assets pursuant to, (iv) give any third party the right to
modify, terminate or accelerate any obligation under, (v) result in a violation
of, or (vi) require any authorization, consent, approval, exemption or other
action by or notice to any court or administrative or governmental body pursuant
to, its organizational documents (if applicable), or any law, statute, rule or
regulation to which it is subject, or any agreement, instrument, order, judgment
or decree to which it is a party or by which it is bound.
 
16.            Representations and Warranties of the Sub-Manager.  The
Sub-Manager hereby represents and warrants to the REIT and the Manager as
follows:
 
(a)           The Sub-Manager is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware
and is qualified to do business in every jurisdiction in which the failure to so
qualify might reasonably be expected to have a material adverse effect on the
financial condition, operating results, assets, operations or business prospects
of the Sub-Manager taken as a whole.  The Sub-Manager has all requisite power
and authority and all material licenses, permits and authorizations necessary to
own and operate its properties, to carry on its businesses as now conducted and
to carry out the transactions contemplated by this Agreement.
 
(b)           The execution, delivery and performance of this Agreement has been
duly authorized by the Sub-Manager.  This Agreement has been duly executed and
delivered by the Sub-Manager and, assuming due execution and delivery by the
Manager, constitutes a valid and binding obligation of the Sub-Manager,
enforceable in accordance with its terms.  The execution and delivery by the
Sub-Manager of this Agreement, and the fulfillment of and compliance with the
terms hereof by the Sub-Manager, do not and will not (i) conflict with or result
in a breach of the terms, conditions or provisions of, (ii) constitute a default
under, (iii) result in the creation of any lien, security interest, charge or
encumbrance upon the Sub-Manager’s capital stock, membership interests or assets
pursuant to, (iv) give any third party the right to modify, terminate or
accelerate any obligation under, (v) result in a violation of, or (vi) require
any authorization, consent, approval, exemption or other action by or notice to
any court or administrative or governmental body pursuant to, the Sub-Manager’s




--------------------------------------------------------------------------------




certificate of formation or amended and restated limited liability company
agreement, or any law, statute, rule or regulation to which the Sub-Manager is
subject, or any agreement, instrument, order, judgment or decree to which the
Sub-Manager is a party or by which it is bound.
 
17.           Further Assurances.  The Sub-Manager and the Manager will use
commercially reasonable efforts to cooperate and take such further action as may
be required to give effect to the arrangements contemplated hereby, including
without limitation the execution and delivery of such further agreements,
documents and instruments as may be reasonably required therefor.
 
18.           Notices.  Unless expressly provided otherwise in this Agreement,
all notices, requests, demands and other communications required or permitted
under this Agreement shall be in writing and shall be deemed to have been duly
given, made and received when (1) delivered by hand, (2) otherwise delivered by
reputable overnight courier against receipt therefor, or (3) upon actual receipt
of registered or certified mail, postage prepaid, return receipt requested.  The
parties may deliver to each other notice by electronically transmitted facsimile
copies or electronically transmitted mail (i.e., e-mail), provided that such
facsimile or e-mail notice is followed within 24 hours by any type of notice
otherwise provided for in this Section 18.  Any party may alter the address or
other contact information to which communications or copies are to be sent by
giving notice of such change of address or other contact information in
conformity with the provisions of this Section 18 for the giving of notice.  Any
notice shall be duly addressed to the parties as follows:


 If to the Manager:
 
ARMOUR Capital Management LP
3001 Ocean Drive, Suite 201
Vero Beach, FL  32963
Attention:  Jeffrey J. Zimmer
E-mail: jz@armourcap.com
 
If to the Sub-Manager:
 
Staton Bell Blank Check LLC
c/o ARMOUR Capital Management LP, as managing member
3001 Ocean Drive, Suite 201
Vero Beach, FL  32963
Attention:  Jeffrey J. Zimmer
E-mail: jz@armourcap.com


 If to the REIT:
 
JAVELIN Mortgage Investment Corp.
3001 Ocean Drive, Suite 201
Vero Beach, FL  32963
Attention:  Jeffrey J. Zimmer
Telecopy: (561) 348-2408
E-mail:  jz@armourcap.com
 
With a copy given in the manner prescribed above, to:
 
Akerman LLP
One Southeast Third Avenue, 25th Floor
SunTrust International Center
Miami, FL  33131
Attn.: Bradley D. Houser, Esq.
E-mail: bradley.houser@akerman.com
 
19.           Binding Nature of Agreement; Successors and Assigns.  This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, personal representatives, successors and permitted
assigns as provided in this Agreement.
 




--------------------------------------------------------------------------------




20.           Entire Agreement.  This Agreement contains the entire agreement
and understanding among the parties hereto with respect to the subject matter of
this Agreement, and supersedes all prior and contemporaneous agreements,
understandings, inducements and conditions, express or implied, oral or written,
of any nature whatsoever with respect to the subject matter of this
Agreement.  The express terms of this Agreement control and supersede any course
of performance and/or usage of the trade inconsistent with any of the terms of
this Agreement.  This Agreement may not be modified or amended other than in
accordance with Section 29.
 
21.           GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF FLORIDA WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES TO THE CONTRARY.
 
22.           Jurisdiction; Waiver of Jury Trial.  Any proceeding or action
based upon, arising out of or related to this Agreement or the transactions
contemplated hereby shall be brought in any state court of the State of Florida
or, in the case of claims to which the federal courts have subject matter
jurisdiction, any federal court of the United States of America, in either case,
located in the State of Florida, and each of the parties irrevocably submits to
the exclusive jurisdiction of each such court in any such proceeding or action,
waives any objection it may now or hereafter have to personal jurisdiction,
venue or to convenience of forum, agrees that all claims in respect of the
proceeding or action shall be heard and determined only in any such court, and
agrees not to bring any proceeding or action arising out of or relating to this
Agreement or the transactions contemplated hereby in any other court. Nothing
herein contained shall be deemed to affect the right of any party to serve
process in any manner permitted by law or to commence legal proceedings or
otherwise proceed against any other party in any other jurisdiction, in each
case, to enforce judgments obtained in any action, suit or proceeding brought
pursuant to this Section 22.  EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT THAT SUCH PARTY MAY HAVE TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF
ACTION DIRECTLY OR INDIRECTLY BASED UPON OR ARISING OUT OF THIS AGREEMENT.
 
23.           No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of any party hereto, any right, remedy, power
or privilege hereunder shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. Subject to Section 14, the rights, remedies, powers
and privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.  No waiver of any provision
hereunder shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.
 
24.           Headings.  The headings of the sections of this Agreement have
been inserted for convenience of reference only and shall not be deemed part of
this Agreement.
 
25.           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument.  This Agreement shall become binding
when one or more counterparts of this Agreement, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories.
 
26.           Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
27.           Gender.  Words used herein regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context requires.
 
28.           Attorneys’ Fees.  Should any action or other proceeding be
necessary to enforce any of the provisions of this Agreement or the various
transactions contemplated hereby, the prevailing party or parties will be
entitled to recover it or their actual reasonable attorneys’ fees and expenses
from the non-prevailing party or parties whose actions, or failure or omission
to act, gave rise to such action or other proceeding.
 
29.           Amendments.  This Agreement may not be amended, modified or
changed (in whole or in part), except by a formal, definitive written agreement
expressly referring to this Agreement, which agreement shall be executed by all
the parties affected by such agreement.  If the REIT is such a party affected by
any such agreement amending modifying or changing this




--------------------------------------------------------------------------------




Agreement, such agreement must be, if and when any of the stock of the REIT
becomes publicly traded, approved by the Board of Directors.  The parties hereto
expressly acknowledge that no consent or approval of the REIT’s stockholders is
required in connection with any amendment, modification or change to this
Agreement.
 
30.           Non-Disparagement.  (i) The Sub-Manager hereby agrees to refrain,
and to use reasonable efforts to cause its members, to refrain from making any
defamatory or derogatory statements concerning the REIT and the Manager, and
(ii) the REIT and the Manager each hereby agrees to refrain from making any
defamatory or derogatory statements concerning the Sub-Manager and its
members.  This Section 30 shall survive termination of this Agreement for a
period of five years.  Notwithstanding the foregoing, nothing herein shall be
deemed to prohibit any individual or entity from making any truthful statements
in response to a subpoena, in connection with a legal proceeding or as otherwise
required by law or legal process.
 
31.           Authority.  Each signatory to this Agreement with respect to the
Manager, Sub-Manager, or REIT warrants and represents that such signatory is
authorized to sign this Agreement on behalf of and to bind the party on whose
behalf such signatory is signing this Agreement.
 
32.           Section 409A.
 
(a)           General.  It is the intention of all the parties to this Agreement
(the "Parties") that the benefits and rights to which the Sub-Manager is
entitled pursuant to this Agreement comply with Code Section 409A, to the extent
that the requirements of Code Section 409A are applicable thereto, and the
provisions of this Agreement shall be construed in a manner consistent with that
intention.  If any of the Parties believes, at any time, that any such benefit
or right that is subject to Code Section 409A does not so comply, it shall
promptly advise the others and each of them shall negotiate reasonably and in
good faith to amend the terms of such benefits and rights such that they comply
with Code Section 409A (with the most limited possible economic effect on the
Parties).
 
(b)           Distributions On Account Of Separation from Service.  To the
extent required to comply with Code Section 409A, any payment or benefit
required to be paid under this Agreement on account of termination of the
Agreement (or any other similar term) shall be made only in connection with a
"separation from service" with respect to the Sub-Manager within the meaning of
Code Section 409A.
 
(c)           No Acceleration of Payments.  The Parties, neither individually or
in combination, may accelerate any payment or benefit that is subject to Code
Section 409A, except in compliance with Code Section 409A and the provisions of
this Agreement, and no amount that is subject to Code Section 409A shall be paid
prior to the earliest date on which it may be paid without violating Code
Section 409A.
 
(d)           Six Month Delay for Specified Employees.  In the event that any
payment under the Agreement is to be made to a “specified employee” (as
described in Code Section 409A), then the Parties shall cooperate in good faith
to undertake any actions that would cause such payment or benefit not to
constitute deferred compensation under Code Section 409A.  In the event that,
following such efforts, the REIT or the Manager determine (after consultation
with its counsel) that such payment or benefit is still subject to the six-month
delay requirement described in Code Section 409A(2)(b) in order for such payment
or benefit to comply with the requirements of Code Section 409A, then no such
payment or benefit shall be made before the date that is six months after the
specified employee’s “separation from service” (as described in Code Section
409A) (or, if earlier, the date of the specified employee’s death). Any payment
or benefit delayed by reason of the prior sentence shall be paid out or provided
in a single lump sum at the end of such required delay period in order to catch
up to the original payment schedule.
 
(e)           Treatment of Each Installment as a Separate Payment.  For purposes
of applying the provisions of Code Section 409A to this Agreement, each
separately identified amount to which the Sub-Manager is entitled under this
Agreement shall be treated as a separate payment.  In addition, to the extent
permissible under Code Section 409A, any series of installment payments under
this Agreement shall be treated as a right to a series of separate payments.
 
[Signature page follows.]
 










--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 
ARMOUR CAPITAL MANAGEMENT LP
By:
/s/ Jeffrey J. Zimmer
 
Jeffrey J. Zimmer
 
Co-Chief Executive Officer



STATON BELL BLANK CHECK LLC


By:
/s/ Mark Gruber
 
Mark. Gruber
 
Chief Operating Officer



JAVELIN MORTGAGE INVESTMENT CORP., solely with respect to Sections 1, 6(a),
11(a), 14(a), 14(b), 15, and 18 through 32


By:
/s/ James R. Mountain
 
James R. Mountain
 
Chief Financial Officer







